Citation Nr: 1324852	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  08-22 987	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from March 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board remanded this case in September 2012 to provide the appellant an opportunity to testify in support of her claims at a videoconference.  The appellant testified at a July 2012 videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript thereof is contained within the Virtual VA paperless claims processing system which does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran died in November 2006 of injuries sustained in a fatal motor vehicular accident (MVA) and his death certificate lists his immediate cause of death as a torn aorta.  

2.  At the time of the Veteran's death he was service-connected for post-traumatic stress disorder (PTSD), which was rated 100 percent disabling from March 28, 2003; bilateral hearing loss, rated 20 percent disabling from March 28, 2003; and tinnitus, rated 10 percent disabling from May 9, 2003.  He was determined to be eligible for Dependents' Educational Assistance (DEA) from November 19, 2004.  

3.  The Veteran's service-connected PTSD and psychotropic medication, caused or contributed substantially or materially to cause the Veteran's fatal vehicular accident.  

4.  At the time of the Veteran's death he had not been rated at or entitled to a 100 percent disability rating for 10 years.  


CONCLUSIONS OF LAW

1.  The criteria for DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2012).  

2.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  

In a claim for Disability and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In an April 2008 post-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate the claim for service connection for the cause of the Veteran's death, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the appellant with information pertaining to the assignment of effective dates, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  That letter also contained information regarding the Veteran's service-connected disabilities and how the appellant could substantiate her claim, consistent with Hupp. 

After issuance of the April 2008 letter, and opportunity for the appellant to respond, the June 2008 Statement of the Case (SOC) and December 2011 Supplemental SOC reflect readjudication of the claims.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, including the records of the Veteran's treatment for his terminal injuries sustained in an MVA.  Also on file are supporting lay statements from the appellant, the Veteran's child, and friends of the Veteran.  The appellant has also submitted a copy of the police report concerning the Veteran's fatal MVA.  Moreover, there is on file a medical opinion in November 2011 addressing the dispositive question of whether the Veteran's service-connected PTSD and medication for PTSD contributed to his being involved in a fatal MVA.  See 38 U.S.C.A. § 5103A(a) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) and DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).   

Also, the RO made a formal finding in August 2011 the records pertaining to the Veteran's award of Social Security Administration (SSA) benefits were not available inasmuch as information from SSA indicated that the records had been destroyed.  

Also of record and considered in connection with the appeal is the transcript of the appellant's April 2013 Board videoconference, along with various written statements provided by the appellant, and by her representative on her behalf.  At the hearing, it was agreed that the record would be held open for 30 days to allow the appellant the opportunity to obtain and submit a supporting statement from a physician.  Pages 25 and 26 of the transcript thereof.  However, no such statement was ever submitted.  Also, at the videoconference the appellant testified that an autopsy had been done but that no blood had been drawn to determine if any medications were in the Veteran's system at the time of his death.  Page 6 of the transcript thereof.  However, the death certificate on file clearly reflects that no autopsy was done.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The issues on appeal were identified at the videoconference and the representative and the VLJ specifically elicited testimony from the appellant as to elements needed for service connection for the cause of the Veteran's death.  Moreover, neither the appellant nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the RO/Board hearing.  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  

II. Analysis

DIC Under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

In this case, there were no service-connected disabilities that were rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding the Veteran's death, and there were no service-connected disabilities that were continuously rated totally disabling for a period of not less than five years from the date of his discharge from active duty in September 1972.  Additionally, the Veteran was not a former prisoner of war.  For these reasons, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The U. S. Court of Appeals for Veterans Claims has held that compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  As explained above, no additional assistance would aid the appellant in substantiating her claim for DIC benefits under 38 U.S.C. § 1318. 

Cause of Death

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

As indicated above, the Veteran's death certificate states that he died in November 2006 from a torn aorta sustained in a fatal MVA.  

At the time of the Veteran's death he was service-connected for PTSD, which was rated 100 percent disabling from March 28, 2003; bilateral hearing loss, rated 20 percent disabling from March 28, 2003; and tinnitus, rated 10 percent disabling from May 9, 2003.  He was determined to be eligible for DEA from November 19, 2004.  

There was no pending claim for any VA benefit at the Veteran's death.  

The appellant contends, essentially, that the Veteran's service-connected PTSD and medications for PTSD caused him to be disoriented or confused, leading to his fatal MVA.  

The police report on file, together with the appellant's testimony, shows that on the day of the Veteran's fatal MVA he was exiting the parking lot of a store and attempted to cross traffic.  His vision was obstructed by a large truck parked on the side of the street in front of the store.  According to two witnesses, the Veteran pulled out in front of an oncoming vehicle.  The records of the Veteran's terminal treatment reflect that he was seen at an emergency room for massive injuries but, despite attempts at resuscitation, he expired from his injuries.  

At the hearing, the appellant testified that the Veteran's PTSD had been of such severity that he had required medications but was not compliant with his medication regimen and had been hospitalized on several occasions, including for suicidal tendencies; however, the appellant contended that the Veteran's death was not a suicide attempt.  Either because of his PTSD or medications he often became lost or disorientated and had dissociative episodes, which she felt led to his lack of attention while driving at the time of his fatal MVA.  

A November 2011 medical opinion was obtained from a VA psychologist addressing what was noted to be a plausible contention that the combination of PTSD and side-effects of medications resulted in the Veteran's pulling his vehicle into the path of a vehicle on a road that he traveled daily.  Offered as supporting evidence were lay statements attesting to other incidents of the Veteran's impaired judgment and mental confusion which, at times, caused behavior which was potentially dangerous.  The medical records also documented the family's concern for the Veteran's behavior, safety, and mental status prior to his death.  The police reported reflected that the Veteran's vision was obstructed by a truck parked on the side of the road.  However, there was no information available to the examiner as to the effects, if any, that the Veteran's medications may have had on his judgment and ability to drive at the time of the fatal accident.  Without the result of blood chemistry analysis, generally offered via autopsy, there was no way of commenting on or assessing the effects they may have had on the Veteran's physical and/or mental status.  

The psychologist stated that assuming that the Veteran took the appropriate amount of the medications, listed in a letter by the appellant, on a daily asis and assuming he had taken them regularly for a significant period of time, as indicated by the medical records, the psychologist's experience suggested that side effects were generally incurred upon new or recent prescriptions of medication.  Thus, the Veteran's experience of side-effects, if any, would have lessened over time and become minimally to nonexistent by the time of the fatal accident.  It was also plausible that his familiarity with the road, inferred in a letter by the appellant, falsely increased his confidence to safely turn in spite of a truck which was potentially blocking his vision.  

However, in light of the seriousness and global nature of the Veteran's symptoms, as reported by the appellant, evidence independent of the claims process would be expected.  For example, the appellant reported that the Veteran was pulled over by the police on three separate occasions and on one occasion was in an accident when driving to a store for a snack.  However, there was no independent confirmation of these events, e.g., police reports.  Also, such extreme concern would have suggested the likelihood of other actions, such as the need for revocation of driving privileges but there was no evidence of such action.  This would not refute the possibility of the appellant's contention but without the submission of independent evidence, e.g., a request for a power of attorney, need to remove guns from the house, driving citations, or need for a fiduciary, or in essence examples underscoring a global concern in line with the claimed global level of impairment, the psychologist was forced to conclude that the Veteran's death was less likely as not to have been caused by the service-connected PTSD and medications he was using at the time of his death.  

As to the appellant's assertions of the Veteran's PTSD and the effects of medication for PTSD being a factor in the Veteran's fatal MVA, she cannot provide competent evidence of as to the effect of medication he took for PTSD because she lacks the education, training and medical expertise to make such a judgment.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Nevertheless, the Board must observe that the Veteran had been assigned a 100 percent evaluation for PTSD under Diagnostic Code 9411 at the time of his death.  PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

In light of the fact that the rating criteria for a 100 percent rating for PTSD encompass impairment in thought processes or communication, intermittent inability to perform activities of daily living, and disorientation to time or place, the Board disagrees with the VA psychologist that independent documentary evidence is required to establish the global level of impairment alluded to by the opining psychologist.  

In this regard, the VA psychologist indicated that evidence independent of the VA claims process would be expected to reflect that the severity of the PTSD was such as to have contributed to the Veteran's death.  However, the VA psychologist twice referred to the need for independent evidence to corroborate the level of impairment from which it could be concluded that PTSD, or psychotropic medication, or both, contributed to the Veteran's death.  From this, it is apparent that the psychologist was under the misapprehension that such "independent" evidence was a requirement.  However, in requiring such "independent" evidence the VA psychologist strayed from his expertise.  That expertise is in the realm of medicine, and not the law.  Stated in other terms, the law does not require such "independent" evidence to corroborate the lay statements and lay evidence in this case.  

The ultimate conclusion reached by that psychologist was predicated upon an apparent belief that "independent" corroborating evidence was required.  The Board errs when it relies on a medical examiner's opinion on a legal matter.  D'Aries, 22 Vet. App. 97, 106 (2008); see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed.Cir.2009) (noting that it is the duty of VA adjudicators, not medical examiners, to apply the appropriate legal standard).  

The VA psychologist's opinion was otherwise favorable.  Thus, had the psychologist not attempted to apply an incorrect legal standard it appears that the ultimate conclusion by the psychologist would have been favorable.  In this regard, while the psychologist's opinion did not specifically state that regardless of "independent" corroborating evidence it was as likely as not that the PTSD or medication therefore contributed to his death, given the totality of the opinion, including the otherwise favorable comments of the psychologist, it is reasonable to conclude that had the opinion would have been favorable.  In this regard, it is the prerogative of the Board to interpret the evidence and draw reasonable inferences from it.  See Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990) (holding that under the reasonable doubt doctrine the Board is precluded from pure speculation).  

Moreover, the assignment of the 100 percent schedular rating alone is sufficient to conclude that the Veteran had the global level of impairment such that, in light of the relevant and competent portions of the VA psychologist's opinion, it is as likely as not that the service-connected PTSD or medications impaired his ability to drive, leading to his fatal vehicular accident.  In addition to this, and corroborating the level of global impairment to which the VA psychologist alluded, is the appellant's testimony at the videoconference, which the Board finds to be credible, that addressed a number of the very factors considered significant by the opining psychologist.  The appellant's testimony occurred after the VA psychologist rendered his opinion and, so, was not available for review at the time the VA psychologist reviewed the claim files.  

The testimony specifically addressed the Veteran's having been involved in multiple, albeit less injurious, vehicular accidents, concern that he continued to drive, that the appellant handled the family finances, and her concern that he continued to have guns in the house.  All of these were factors cited by the opining psychologist.  In finding the appellant's testimony to be credible, no further corroborating evidence is required, particularly in light of the rating criteria for the 100 percent schedular rating which the Veteran had been assigned prior to his death.  

For all the foregoing reasons, and resolving doubt in the appellant's favor, as the Board must under 38 C.F.R. § 3.102, the Board finds that the claim for service connection for the cause of the Veteran's death must be allowed.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 

Entitlement to DIC under 38 U.S.C. § 1318 is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


